Citation Nr: 1230459	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-07 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sciatica of the left leg.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

3.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969, and November 2001 to September 2006.  Service personnel records reflect that the Veteran had 32 years, 6 months, and 23 days of inactive service.  Among the Veteran's service awards included the Combat Action Badge and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the Veteran's claims file currently resides with the Indianapolis, Indiana RO.

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript of his hearing has been associated with the claims file. 

The issues of entitlement to service connection for sciatica and a higher evaluation for bilateral hearing loss disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

In June 2012, at his hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeal with respect to the evaluation of his hypertension.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


DISMISSED CLAIM

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the Veteran expressed his desire to withdrawn the appeal with respect to the evaluation of his hypertension during his June 2012 hearing before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the initial disability evaluation assigned for hypertension, and it is dismissed.


ORDER

The appeal regarding the initial evaluation assigned for hypertension is dismissed.


REMAND

      Service Connection for Sciatica

As an initial matter, the Board notes that the Veteran is receipt of the Combat Action Badge and the Combat Infantry Badge, and is thus shown to have performed combat service.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b)  provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Id. at 392.  Here, the Veteran maintains that his sciatica was aggravated during his most recent period of active service, during various deployments to Iraq and Afghanistan.  He has testified that he rode in military vehicles on rough roads and that he sometimes had to jump from helicopters as they landed.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48   (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In this case, the evidence of record suggests that the Veteran had suffered with sciatica prior to entrance into his last period of active service.  In that regard, private treatment records associated with the claims file indicate that in July 1999, the Veteran reported a history of sciatica since March of that year.  He underwent left L4-L5 decompression and foraminotomy in July 1999.  

The Board acknowledges that the Veteran was afforded a VA examination in March 2011.  However, the examiner stated that he could not address the issue of aggravation or quantify any contribution from active duty without resort to mere speculation.  He did not explain the basis for this conclusion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such the question of whether any pre-existing sciatica was aggravated by service has not been sufficiently addressed.
	
      Evaluation of Hearing Loss

The Veteran seeks an initial compensable evaluation for his bilateral hearing loss disability.  The Board observes that the Veteran was most recently examined in January 2011.  However, he has testified that his hearing acuity has decreased since then.  At his June 2012 hearing, he provided various examples of how his hearing impacts his daily activities to include work, and asserted that his hearing loss disability has become worse.  Accordingly, the Board concludes that a current examination is warranted.

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for an appropriate VA examination to determine whether sciatica of the left leg pre-existed service, and if so, whether it was permanently aggravated beyond normal progression by service.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should address the following inquiries:

a)   Is there clear and manifest evidence that a disability manifested by sciatica of the left leg, exist prior to the Veteran's period of active service beginning in November 2001?  

b)  If so, is there clear and unmistakable evidence that the disability manifested by sciatica DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. the disorder was not aggravated by service)? 

c)  If left leg sciatica did not pre-exist service, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disability is related to any disease or injury in service. 

In providing answers to the above questions, the examiner should be advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.  Aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  In discussing his conclusions, the examiner should consider the Veteran's lay statements concerning his activities on deployment during his most recent period of active service.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims folder should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, to include the functional impact of the Veteran's hearing loss.  

Following examination, the examiner should provide an interpretation of the audiological test results and speech recognition scores.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Review the examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

5.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


